Citation Nr: 1755542	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  16-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss to include noise exposure.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran's representative 


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to September 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In October 2017, the Veteran was scheduled for a VA hearing.  Due to poor health, the Veteran was unable to attend, but his representative was allowed to provide testimony pursuant to 38 C.F.R. § 20.700(b) after showing good cause.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

Resolving any doubt in the Veteran's favor, his bilateral hearing loss is causally related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is seeking service connection for bilateral hearing loss.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Here, sensorineural hearing loss is a chronic disease.

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §1131, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Bilateral Hearing Loss

The Veteran filed his service connection claim for bilateral hearing loss in July 2015, which was denied in a January 2016 rating decision.  The Veteran asserts that he has bilateral hearing loss as a result of his active service, to include military noise exposure.

The Veteran's service record shows that his military occupational specialty was Stationary Engineer during his active service.  The Veteran reports that he was exposed to diesel vehicles, ship engines, needle guns, and paint chippers during service.  As such, exposure to acoustic trauma is conceded.  38 U.S.C. § 1154(a).

At separation, the Veteran was only administered a whispered voice test, which the Board does not find scientifically sufficient to conclude whether hearing loss was present at that time.

The Veteran also reported longstanding hearing problems.  He reported that he first noticed hearing loss after his 1961 discharge, while working as a nuclear plant operator.  He reported that he was unable to hear when one of the machines was on.  The Veteran stated that his hearing disability occurred at a gradual loss.

The Veteran's wife also reported longstanding hearing problems regarding the Veteran.  She stated that since 1996 she noticed that the Veteran was unable to hear what she was saying unless she looked at him when she spoke.  

In June 2015, the Veteran underwent a VA audiologic consultation.  The Veteran reported that his wife had urged him to get his hearing checked.  The Veteran did not report tinnitus or dizziness, but reported in-service noise exposure.  The medical professional diagnosed the Veteran with mild sloping to profound sensorineural hearing loss and recommended hearing aids in order to improve speech understanding.

In December 2015, the Veteran was afforded a VA examination.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct an examination.  Audiological testing showed:

 

 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
10
15
15
45
75
LEFT
20
30
30
40
65

The average decibel loss is 41.25 in the left ear.  The average decibel loss is 37.5 in the right ear.  The Veteran had a Maryland CNC of 100 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss bilaterally and hearing loss for VA purposes.  The examiner found that the Veteran's in-service audiograms indicated bilaterally normal hearing sensitivity and no significant threshold shifts.  The examiner noted that three other whisper tests were performed and no other audiograms to review were in the file.  The examiner reported that the Veteran's MOS was Stationary Engineer and that the military has conceded a high probability of hazardous noise exposure with this occupation.  The Veteran reports exposure to ship engines, diesel trucks and needle guns.  The examiner opined that although the audiogram indicates a hearing loss, it is less likely than not (less than 50% probability) that the Veteran's hearing loss was caused by or the result of noise exposure during military service.

Although the December 2015 VA examiner provided an opinion against the claim, the examiner essentially explained that his conclusion were based on the fact that the Veteran had normal hearing upon separation from service and no historical evidence to support that the Veteran's hearing loss was incurred or aggravated during service.  The Board finds that these rationales are insufficient, as the Court has stated that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, and that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Furthermore, even considering the findings of a lack of significant threshold shifts during service, the VA examiner did not consider the Veteran's statements of continuity of symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  While he is not a medical professional, and thus cannot make his own medical conclusions, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Moreover, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran served on active duty and his exposure to acoustic trauma has been conceded.  The Board also considers as highly probative the Veteran and his wife's competent and credible history of continuity of symptomatology of hearing loss symptoms since accepted in-service acoustic trauma.  

The Board is satisfied that this evidence is consistent with a finding of continuity of symptomatology.  As such, the criteria for service connection for bilateral hearing loss are considered to have been met, and service connection is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


